Ames, J.
The steam-engine, with the boiler and its appliances, was furnished and set up upon the premises by the defendant, who at the time had no title in the estate. The agree ment between him and the owner was, that these additions to the premises should continue to belong to him, with the right to remove them whenever he saw fit. They were, therefore, personal property; Howard v. Fessenden, 14 Allen, 124; Morris v. French, 106 Mass. 326; Hartwell v. Kelly, ante, 235 ; and never became the property of the mortgagor, and of course did not pass by and were not included in the mortgage. They were rightfully sold by the defendant as his own property, and there is no reason why he should be held accountable to this plaintiff for the proceeds of the sale.
With regard to the rent of the house, it does not appear that -any was collected by the defendant, or that any was left uncollected by his fault or neglect. The house was occupied under a claim of right, adversely to the defendant. There having been no release of the homestead, the occupation of the house by the mortgagor and his family was rightful. Silloway v. Brown, 12 Allen, 30. Decree affirmed.